Per Ouriam:
The plaintiff, defendant in error, has interposed a motion to quash the writ of error issued upon the petition of the defendant, plaintiff in error, upon the ground that the bond filed is not in compliance with section 2527 R. L. 1915. In the oral argument of counsel in support of the motion he questions the validity of the bond because of the form thereof and for the additional reason that the principal, P. F. Hurley, executed the bond “by E. C. Peters, attorney-in-fact.” The form, terms and conditions of the bond appear to meet tbe requirements of section 2527 R. L. 1915. Tbe failure of tbe attorney-in-fact to present with tbe bond bis authority in tbe premises, even if amounting to an irregularity or informality, would not justify tbe granting of tbe motion to quasb the writ. “No motion for a new trial, bill of exceptions, appeal or writ of error shall be dismissed for any informality or insufficiency of any bond, unless upon neglect of tbe, party filing *663such bond to comply with an order of a court or judge having jurisdiction directing an amendment of such bond to be made within a specified time, not less than twenty-four hours.” Sec. 2536 R. L. 1915. See also Wright v. Brown, 11 Haw. 401.
N. W. AluM for the motion.
A. G. Smith contra.
The motion to quash is overruled.